Opinion issued December 22, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00541-CV
                           ———————————
             TEXAS REAL ESTATE COMMISSION, Appellant
                                        V.
                            BEN LUONG, Appellee


                    On Appeal from the 45th District Court
                            Bexar County, Texas
                     Trial Court Case No. 2012-CI-16245


                         MEMORANDUM OPINION

      Appellant, Texas Real Estate Commission, has filed a motion to reinstate and

dismiss this appeal. More than ten days have elapsed since the filing of the motion

and no party has objected to dismissal. See TEX. R. APP. P. 10.3(a). No opinion has
issued in this appeal. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                        2